This action is brought to obtain an injunction restraining the defendants from continuing what the plaintiff claims to be a nuisance; for a mandatory injunction requiring the defendants to do certain acts; and for damages resulting from the maintenance of the claimed nuisance.
The parties own and occupy adjoining lowland premises, the plaintiff conducting upon its premises a wholesale meat business, and one of the defendants a wholesale oil business. The nuisance of which the plaintiff complains is the entering *Page 151 
of oils into the basement of its building through the floors of its building. Prior to the conduct of this oil business in the defendant's premises there had been water from premises now being used for this oil business, that entered the basement of the plaintiff's building, and this water was beneficial to the plaintiff in creating a moist atmosphere that aided in the pickling process of the plaintiff's meats. It was not until oil as well as water commenced to enter the plaintiff's building that it complained.
The evidence disclosed that the water and oil of which the plaintiff complains reaches its building through subterraneous streams or currents; and that the oil business of one of the defendants has at all times been conducted without negligence. These two facts of themselves absolve the defendant from any liability to the plaintiffs.
   Judgment will be entered for the defendants.